EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 24 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Ward; Robert S et al. (US 8758286 B2) and Ward; Robert S. et al. (US 9408962 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 24 May 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Ellson; Richard N. et al. (US 20060030027 A1), the closest art of record, lacks a polysaccharide adsorbent comprising a carbohydrate with mannose sequences. At most, Ellson discloses a solid substrate (¶ [0054], the imprint compositions … may be in the form of individual beads, disks, ellipses, or other regular or irregular shapes); having an adsorbent (¶ [0055], biomolecules that can be captured … include any type of biomolecule from which a template molecule can be designed and constructed; ¶ [0061], the segment of the biomolecule is sufficiently unique that the molecular imprint is selective for the biomolecule), including a carbohydrate adsorbent (¶ [0065], when the 

Also of record, Tillman; Bryan et al. (US 20090186065 A1) discloses a method for the collection of a large number of stem or progenitor cells (¶ [0005], [0006], [0019], FIG. 1A, extracorporeal cell affinity (ECA) column, 40), including an adsorbent (¶ [0019], antibody-coated sepharose beads; ¶ [0061], antibody conjugated sepharose beads). However, Tillman does not teach or suggest to link a carbohydrate with mannose sequences and instead relies on nucleic acid sequences (¶ [0049], isolated cells can be transfected with a nucleic acid sequence … genetic sequences which reduce or eliminate an immune response in the host; ¶ [0062], the affinity moiety can be selected from the group consisting of antibodies, such as those specific for CD133, protein ligands, nucleic acids, peptides). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Asakura; Shoshiro et al. (US 4643896 A) discloses an antigen for malaria parasites (col. 1, lines 5-12; col. 2, lines 39-47, novel malaria associated antigen); including a carbohydrate with mannose sequences (col. 4, lines 35-40, a matter which can combine with lectin which can combine with mannose, such as alpha-methylmannoside, mannose, disaccharide or olygosaccharide containing mannose in the terminal group can be listed). However, Asakura lacks a solid substrate of high surface area that operates by convection transport and instead produces a substance that is administered directly to a patient (col. 5, lines 48-57, malaria vaccine containing CRA … is usually administered intravenously, subcutaneously or intramuscularly in the form of liquid solution). 
Hacohen; Nir et al. (US 8273357 B2) discloses an antigen-carbohydrate conjugate (col. 1, lines 43-48; col. 2, lines 20-28); including a polysaccharide comprising a carbohydrate with mannose sequences (col. 4, lines 50-55, a composition containing a conjugate of an antigen and a carbohydrate, containing mannose, that is able to bind a lectin). However, Hacohen a solid substrate of high surface area that operates by convection transport and instead administers the composition directly to a patient (cols. 31-32, lines 52-10, intravenous, intradermal, subcutaneous, intracavity, intramuscular, intraperitoneal, epidural, or intrathecal).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781